UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7628


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LIONEL JAMES WASHINGTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:08-cr-00612-JFA-1)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lionel James Washington, Appellant Pro Se. Kathleen Michelle Stoughton, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lionel James Washington appeals the district court’s order construing his Fed. R.

Civ. P. 60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C.

§ 2255 (2018) motion and denying it for lack of jurisdiction. * Our review of the record

confirms that the district court properly construed Washington’s Rule 60(b) motion as a

successive § 2255 motion over which it lacked jurisdiction because he failed to obtain

prefiling authorization from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h) (2018);

McRae, 793 F.3d at 397-99. Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Washington’s notice of appeal and informal brief as an application

to file a second or successive § 2255 motion. Upon review, we conclude that Washington’s

claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                            2